Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 09/28/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-18 are pending

Terminal Disclaimer
The terminal disclaimer filed on 09/28/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent issued for patent # 10,515,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding pending claims 1-18, since the claims were very similar to the claims in the patent # 10,515,328, the reasons for allowance for the current application are very similar to the reasons for allowance for the patent #10,515,328. 

Double Patenting Rejection
Firstly, the claims overcome the pending Double Patenting rejection related to patent # 10,515,328 has been overcome in light of the Terminal Disclaimer filed and accepted on 09/28/20.

101 Rejection
As discussed in the Non-Final Rejection dated 06/26/20, on page 4 of this application, as well as, Notice of Allowance mailed on 08/07/19 of patent # 10,515,328, pages 2-3, the claims are eligible under 35 U.S.C. 101. Please see office action for details.
Secondly, the pending claims 1-18 have previously overcome the rejection under 35 U.S.C. 101. See Final Rejection dated 05/03/19 page 30, response to argument #1. Also, see Applicants remarks dated 09/24/18, pages 15-19.

Prior Art Rejection
The present application is a continuation of the application # 15/198560, patent # 10,515,328. The claimed subject matter in the present application is very similar to the claimed subject matter of patent # 10,515,328. As such, the present application has the same effective filing date as patent # 10,515,328. As discussed in the Non-Final Rejection dated 06/26/20, on page 4 of this application, as well as, Notice of Allowance mailed on 08/07/19, the claims are eligible under 35 U.S.C. 103. Please see pages 3-8 of the office action for details.
* Further still, the NPL search performed by STIC for case #15/198560, patent # 10,515,328 is also included in this case file wrapper.
With regards to the pending claims 1-18 of the present application, we refer to the Notice of Allowance issued related to patent # 10,515,328, the rejection under 35 U.S.C. 103 for the following reasons:
None of the references cited - Banerjee; Anirban et al. (US 2010/0186088), Mauseth; Michael Jon et al. (US 2008/0270209), CHITNIS; UPENDRA et al. (US 2009/0210419), Otey; Matthew Eric et al. (US 8,595,240), Meyers, JR.; David Lloyd et al. (US 2015/0154156) and Fox; Barbara Ann (US 2011/0035287) show:
“combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities; validating, by the one or more processors, at least one candidate URL of the set of candidate URLs, wherein the validating comprises: determining, by the one or more processors, if the at least one candidate URL resolves to a website of the first vendor; in response to determining that the at least one validated candidate URL resolves to a website of the first vendor: determining, by the one or more processors, a cybersecurity posture for the first vendor; and adjusting, by the one or more processors, a cybersecurity risk score of the first company based on the cybersecurity posture for the first vendor to produce an adjusted cybersecurity risk score for the first company, wherein the adjusted cybersecurity risk score for the first company accounts for a risk of breach of the first company through a risk of breach of the first vendor; and providing, to a user, an interactive tool configured to generate a model that graphically depicts one or more companies of a plurality of companies identified based on the at least one validated candidate URL, wherein the plurality of companies includes the first company.”
During the interview for patent # 10,515,328 held on 07/11/19, applicants argued that the prior art of record does not show “combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities” in independent claims 1, 13 and 23. Further, applicants argued that prior art does not show “validating, by the one or more processors, at least one candidate URL of the set of candidate URLs” and “determining, by the one or more processors, a cybersecurity posture for the first vendor; and adjusting, by the one or more processors, a cybersecurity risk score of the first company based on the cybersecurity posture for the first vendor to produce an adjusted cybersecurity risk score for the first company, wherein the adjusted cybersecurity risk score for the first company accounts for a risk of breach of the first company through a risk of breach of the first vendor”.
Even though, Banerjee shows abstract, [0004]: where the first input includes URL for a webpage.  Further, Banerjee shows website registration date and entity name check, it also shows checking for the name of the company that owns the site [0133]. The company that owns the website or URL reads on the "company" in the claim. Further, in [0081]-[0082] of Banerjee shows checking of links for advertisements on the website. Here, the entity that provides these advertisements for its products or services may read on "first vendor" in the claim. However, the reference does not show the above claim limitations.
Mauseth shows “first vendor” at least in Fig. 1, [0031]. Further, [0198]-[0207] where Mauseth shows “hosting provider”. However, the reference does not show the above claim limitations.
Chitnis shows in [0032]: generating home pages for each company name, [0033]-[0035]: shows scraping and ranking candidate match with the home page match. However, the reference does not show the above claim limitations.
Otey shows “graphically depicts” at least in Fig. 1 and Fig. 3, Col. 4, lines 4-19m col. 7, lines 5-26. For instance, Otey shows in col. 7, lines 5-26: “In some cases, the features can also be associated with a second score indicating the feature is a bad feature.  For example, a certain domain can be associated with spyware and if a web page is associated with that feature, the feature can be given an initial second score indicating it is a bad feature.” However, the reference does not show the above claim limitations.
Myers shows “in which the second information is followed by the first information, and wherein the second information is separated from the first information by a period” at least in FIG. 2A, par 40 – FIG. 2A shows URL as https://company.cloudstorageprovider.com. However, the reference does not show the above claim limitations.
Fox in [0109]: which shows social media and digital footprints, [0169], [0213], [0243], [0231], [0353], [0409]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2017/0346839) Peppe; Brett C. et al. This reference is similar to the present claims since it is concerned with discovering vector attacks, Peppe uses digraphs to determine vulnerabilities and threats (see Fig. 9, and [0097]-[0102]). However, Peppe does not show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 2015/0256556) KAMINSKY; Daniel. This reference is similar to the present claims since it is concerned with validation of a true browsing user on a website. In [0013]: shows validating the integrity (i.e. validity, safety, or security) of a given website or image displayed on a user's screen. [0030]: shows to identify clear opportunities in transaction security and easily identify targets, threats, the general origin of attacks, the amount of relative risk that accompanies each vulnerability, and the most urgent cyber security weaknesses in the institution's transactions. However the reference does not explicitly show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 20010037253), Kensey, Lanard M. Secure format system for carrying out on-line purchasing of products. Here, particularly refer to at least [0021], [0026]-[0031].
(US 2005/0114484), Wilson, Richard Phillip et al. System and method for extensions to the current Domain Name System which include top level domains that create more available domain names. Here, particularly refer to at least [0011], [0025], [0054].
(US 2006/0218151) Adelman; Warren et al. Use of a database storing domain names and business operational areas. Here, particularly refer to at least [0007], claims 1-7.
(US 2008/0270203) Holmes; Robert et al. Assessment of Risk to Domain Names, Brand Names and the Like. Here, particularly refer to at least [0117], claims 1, 22, 23-25.
(US 2009/0171678) Zimmerman; Michael et al. PROTECTING DOMAIN NAMES FROM UNDESIRED TRANSFER. Here, particularly refer to at least [0004], claims 5, 10.
(US 2009/0234812) Gupta; Narendra et al. Using web-mining to enrich directory service databases and soliciting service subscriptions. Here, particularly refer to at least [0031], claims 4 and 14.
(US 2015/0039599), Carroll; James et al. METHODS AND SYSTEMS FOR RECOMMENDING TOP LEVEL AND SECOND LEVEL DOMAINS. Here, particularly refer to at least [0133]-[0143], [0150]-[0169].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 2017/0346839) Peppe; Brett C. et al.
(US 2015/0256556) KAMINSKY; Daniel.
(US 20010037253), Kensey, Lanard M.
(US 2005/0114484), Wilson, Richard Phillip et al.
(US 2006/0218151) Adelman; Warren et al.
(US 2008/0270203) Holmes; Robert et al.
(US 2009/0171678) Zimmerman; Michael et al.
(US 2009/0234812) Gupta; Narendra et al.
(US 2015/0039599), Carroll; James et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624